James Michael




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 28, 2014

                                    No. 04-13-00803-CV

                           Denise MCVEA and Auris Project, Inc.,
                                      Appellants

                                              v.

                                  James Michael KISSLER,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-14927
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

                                       ORDER
       Appellant’s motion for extension of time to file brief is GRANTED. Appellant’s brief
must be filed no later than July 2, 2014. Further requests for extensions will be disfavored.

        The electronic appellate record is available for inspection by appellant at the clerk’s
office of the Fourth Court of Appeals. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 10A (“Pro se
parties may inspect the record only on the premises of the court.”).


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court